Opinion by
Judge Rogers,
Holland Enterprises, Inc. (appellant), has appealed from a judgment entered against it in the Court of Common Pleas of Bucks. County in the Neshaminy School District’s assumpsit suit for unpaid business privilege taxes. We affirm the judgment on the able opinion of the trial judge, the Honorable Edward G. Biester, Jr. reported ait D. & C. 3d ( j.1
Order
And Now, this 30th day of July, 1985, the order of the Court of Common-Pleas- of Bucks County in the above-captioned matter is affirmed.

 Judge Biestee cites our opinion in Heisey v. Elizabethtown Area School District as authority for the proposition that the General Assembly did not intend to include the construction of homes as a manufacturing process beyond a school district’s taxing authority under the Bocal Tax Enabling Act. In Heisey v. Elizabethtown Area School District, 502 Pa. 571, 467 A.2d 818 (1983), the Supreme Court vacated our order on other grounds.